Citation Nr: 0015295	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-11 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for claimed schizophrenia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July to October 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the RO.  

The veteran canceled a hearing at the RO scheduled for April 
1999.  



REMAND

The veteran is seeking service connection for schizophrenia.  
He asserts that, although he was treated for childhood 
schizophrenia prior to enlistment in July 1973, he did not 
have a psychiatric problems at the time of his service 
enlistment.  He contends that he was treated for psychiatric 
manifestations during his short period of active service and 
was discharged because of psychiatric problems.  

The private medical records dated from 1969 to 1974 which 
show the veteran having diagnoses of childhood schizophrenia 
from August 1969 to June 1973.  Those records show that he 
had been hospitalized in June 1973 and that when released on 
June 7, 1973 he had a diagnosis of child schizophrenia, 
improved.   

The veteran's enlistment physical examination report, dated 
on June 26, 1973, shows that the veteran did not report 
having a history of any psychiatric disorder and the only 
defective noted was that of defective vision.  There is no 
separation examination report of record.  The Board notes 
that the veteran's service personnel records are not included 
in the claims file.  The veteran's representative has 
requested that the veteran's service personnel records be 
obtained.  

The veteran's assertions are not probative as a layperson is 
not competent to proffer an opinion regarding questions of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran should be provided an 
opportunity to provide all medical evidence to support his 
contentions regarding the claimed disability.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In addition, the RO should attempt to obtain any 
other pertinent treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all VA and 
private medical care providers who 
treated him for the claimed psychiatric 
disorder since service.  The veteran also 
should be instructed to submit all 
medical evidence which tends to support 
his assertions that he has disability due 
to schizophrenia which was incurred in or 
aggravated by service.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources, 
not previously secured.  The RO should 
also obtain all VA treatment records 
dated after August 1997.  All records 
obtained must be associated with the 
claims file.  

2.  The veteran's service personnel 
records and any additional service 
medical records should be requested from 
the appropriate service department.  Any 
records obtained must be associated with 
the claims file.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
All indicated development should be taken 
in this regard.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

